Title: To George Washington from Major John Clark, Jr., 27 October 1777
From: Clark, John Jr.
To: Washington, George



sir,
Goshen [Pa.] October the 27th 1777 9 oClock A.M.

By two persons just from Philadelphia I have received the following information Vizt that the Enemy brought on shore thirty three Boat load of wounded Soldiers and Seamen on the 23d Inst. and that they have taken several Companies of Marines from on board to do duty as Foot, they curse Fort Mifflin heartily, & say, it has given them more trouble, than any thing they ever met with. the Shipping remain in

statu quo, I rode almost to Chester in the Night & find the report current with respect to the Enemy’s loss on the 23d ’tis also reported a number of Prisoners were taken at red bank and that the India-man lately cut down for a floating Battery by the Enemy at N: York was taken by our People at Fort Mifflin.
I am well informed that a number of Guns—Bayonets &ca have been found by the Inhabitants where the Army has passed, which they will undoubtedly secrete—If a prudent Officer with a small party of Men was sent among them cou’d he not collect them, as also a number of Blankets for the use of the Troops? they Inhabitants are rich, & a viler set of Tories don’t exist—If your Excellency shou’d think this worthy consideration & send a party, let the Officer meet me at Col: Thomas’s & I will give him the route he will take, if a Day was appointed I shou’d know when to attend.
The Enemy have posted at every Ferry & avenue leading to Philadelphia a number of the Tories who went from this County, they are exceeding watchful, and examine every person they see; this has prevented my getting intelligence so readily from the City as I immagined, they have a noted Mr Vernom, (late high Sheriff of this County) who is well acquainted with the Inhabitants of this place, & they are much afraid of him, however we now & then get by him.
My ride has almost laid me up, as my health is much impaired of late, but I shall leave no stone unturned to gain information tho’ they Inhabitants watch me as a Hawke wou’d a Chicken—I change my quarters very often—this weather prevents me from going an intended route, so soon as it clears I hope to make some discoveries—I wish the Enemy may not give us the slip & get on board, as every one along shore hourly expects them—I want them to go, but wou’d rather accompany ’em in the rear.
I thought it my duty to acquaint you with respect to the Arms in the hands of the disaffected, & hope you will not think me dictating—shou’d my conduct merit your esteem I shall be happy I am your Excellenys Most Obedt And very hble servt

Jno. Clark Junr


P.S. The two persons who left the City seen the Boats with the wounded—I am also informed a Genl Officer died a few Day’s ago with a wound he reced on the 4th Int his name unknown ’tis said Gray.


J.C.
